 

Exhibit 10.20

[g2016031819201907016325.jpg]

May 15, 2015

Michael McKelvey

5512 Little Falls Road

Arlington, Virginia 22207

Dear Michael:

We are pleased to extend to you an offer of employment with inVentiv Health,
Inc. (“inVentiv” or the “Company”) as Executive Vice President, inVentiv Health;
President, inVentiv Health Clinical. You will be based in Arlington, Virginia
but understand that you shall be obligated to travel to the Company’s offices in
Burlington, Massachusetts, Princeton, New Jersey, Raleigh, North Carolina and to
such other locations as may be reasonably necessary to perform your duties on
behalf of the Company and its affiliates, reporting directly to me and Jeff
McMullen.

We look forward to you starting your employment with us on or before June 8,
2015.

Your bi-weekly pay rate will be $20,192.31, which when annualized is $525,000,
payable in accordance with the Company’s regular payroll practices and subject
to applicable taxes and withholdings.

Annual Bonus

You will be eligible to participate in the Company’s annual bonus program. Your
target is 100% of your annual base salary. Payments under the bonus program are
discretionary and are based on various business-related factors, including
achievement against Company and individual objectives. We anticipate that
payment of any annual bonus will be made in the first quarter of the following
calendar year, but the timing of any annual bonus payout, if any, shall be made
in the Company’s sole discretion. You must be employed by the Company at the
time of payout in order to be eligible for any bonus. The Company reserves the
right to amend, modify and/or terminate the bonus program and other incentive
compensation programs at its discretion, subject to all applicable laws and
regulations.

For the 2015 Bonus Plan year, you are guaranteed to receive 50% of your target
incentive, prorated to your date of hire. You must be employed by the Company at
the time of payout in order to be eligible for any bonus.

Equity Incentive Plan

inVentiv is developing a new stock options-based equity award program. inVentiv
expects that the terms of the plan, which are subject to Board of Directors
approval, are as follows:

 

·

35% of award will be time-based options, vesting in 20% increments over 5 years,
subject to your continued employment at the vesting date; and

 

·

65% of the award will be performance-based options, vesting in 20% increments
for achieving certain rolling twelve-month EBITDA targets.

If the new equity program is approved, it is expected that you will receive a
one-time award of 13,215 stock options, subject to Compensation Committee
approval and the terms of inVentiv’s equity plans and related agreements.

1

--------------------------------------------------------------------------------

 

Bonus

You will receive a bonus in the gross amount of $750,000, subject to applicable
taxes and withholdings, payable bi-weekly over 12 months and within two pay
periods of the earliest of the following events, should such event occur during
your employment with the Company: 1) Change in Control, 2) Initial Public
Offering, or 3) formal written notice of your involuntary termination by the
Company without Cause.

 

·

“Change in Control” shall have the meaning set forth in the Severance and
Non-Competition Agreement between you and the Company.

 

·

“Initial Public Offering” shall mean the Initial Public Offering registered on
Form S-l (or any successor form under the Securities Act) after the date hereof
following which the Company’s Common Stock is listed on the New York Stock
Exchange, the NASDAQ Global Select Market or any successor to the foregoing.

 

·

An involuntary termination without cause shall be a termination that is not
voluntary and is without Cause as defined in the accompanying Severance and
Non-Competition Agreement.

 

·

Such bonus shall be payable only if one of these three events occurs during your
employment with the Company.

Benefits Plans

Below is a list of the benefits you are eligible for as an employee of inVentiv:

 

·

Your eligibility for vacation is determined by your date of hire. You are
eligible to accrue four (4) weeks of vacation annually.

 

·

The Company observes seven (7) designated holidays (plus 2 floating holidays
will be awarded).

 

·

The Company sponsors a 401 (k) retirement savings plan, which allows employees
to save up to 75% of their eligible compensation on a pre-tax basis, subject to
annual contribution limits. Employees are eligible to enroll in the plan
immediately upon hire. The Company matches $.50 for every $1.00 up to a maximum
of 6% of your base salary. You must be actively contributing to the 401 (k) plan
in order to receive the Company match. Company contributions are vested 25%
annually after completion of one year of employment and 100% vested upon
completion of four years of employment.

 

·

Group medical, vision, and dental insurance coverage are available. You will be
eligible to enroll the first day of the month coincident with or following your
date of hire. You will have 30 days from your eligibility date to elect our
benefits or you will forfeit your opportunity to select coverage until the next
annual open enrollment period.

 

·

Basic life, accidental death and dismemberment, short term disability, and long
term disability insurance coverage are Company paid benefits, effective on your
date of hire.

Please be aware that this offer of employment is contingent upon the following:

 

·

Signing and returning the Company’s Severance and Non-competition Agreement (to
be provided under separate cover).

 

·

Your ability to provide the Company with documentation of your authorization to
work in the United States, as required by the Federal Immigration Reform and
Control Act (as amended), no later than three (3) days after your first day of
employment.

 

·

Successfully passing the Company’s background investigation and drug screening.

 

·

Background investigation: You will receive an email from Sterling Infosystems
containing important instructions for completing this investigation. Sterling
will also require that you electronically sign a consent form for the purpose of
the background check.

 

·

Drug abuse screening: Please watch for an email from LabCorp, which will contain
your chain of custody form and a link so you can find the nearest LabCorp
location to you.

 

·

Successful completion of reference checks.

Failure to comply with the above and/or providing false or fraudulent
information to the Company may result in withdrawal of our employment offer or
termination of employment, if hired.

2

--------------------------------------------------------------------------------

 

While we are confident that we will have a mutually beneficial employment
relationship, your employment with inVentiv is on an at-will basis. This means
that both you and inVentiv can terminate the employment relationship at any
time, for any reason, with or without notice. This offer letter does not create
a contract of employment.

The terms and conditions of this offer letter supersede any previous written or
verbal representations between the parties with respect to the subject matter
contained herein.

Michael, I am looking forward to your joining our inVentiv leadership team.
Please confirm your acceptance by signing and returning this letter within five
(5) business days. By signing this offer letter, you represent that you have
reviewed and understand the letter and that you are not subject to any
restrictions or covenants that would impede your performance of the duties and
responsibilities of your position with the Company or violate any applicable
agreement.

 

Sincerely

 

 

 

/s/ Michael Bell

 

Michael Bell

 

Chief Executive Officer

 

I accept inVentiv's offer of employment based on the terms and conditions
described in this offer letter.

 

/s/ Michael McKelvey

 May 18, 2015

Signature

 Date

 

3